






Citation:



Royal Bank v. United Used Auto



Date:
20030107











2003 BCCA 76



Docket:



CA029668





Registry: Vancouver





COURT OF APPEAL FOR BRITISH COLUMBIA





ORAL REASONS FOR JUDGMENT





BEFORE THE
  HONOURABLE

Madam Justice
  Ryan









January 7, 2003









IN CHAMBERS

















BETWEEN:





ROYAL BANK OF CANADA





RESPONDENT

(PLAINTIFF)





AND:





IAN G. MOTT and MOE-VILLA INVESTMENTS
  LTD.





APPELLANTS

(DEFENDANTS)











BETWEEN:





ROYAL BANK OF CANADA





RESPONDENT

(PLAINTIFF)





AND:





IAN G. MOTT and MOE-VILLA INVESTMENTS
  LTD.





APPELLANTS

(DEFENDANTS)



















H. Mott



Appellant appearing on his own behalf and the





J. Harry



appearing for the Respondent





(review of Registrars decision)




[1]

RYAN,
J.A.
:
This is an application for an order pursuant to Rule 35 of the Court of Appeal
rules, that the bill of costs of PricewaterhouseCoopers and Rashid Aziz be
disallowed in the amounts claimed.

[2]

The
bills of costs in question arise in the context of extended bankruptcy and
receivership hearings which made their way to this Court in the form of a
number of chambers applications.  Mr. Mott, who appears in person, questions
two items set out in the bills of costs which were drawn up at the conclusion
of these proceedings.  He says that the units assigned to them by the Registrar
are excessive.  Mr. Mott said that he did not challenge the units at the time
they were discussed by the parties before the Registrar because he was
uncertain of the procedure.

[3]

As Mr.
Justice Finch, as he then was, said in the case of
Neill v. British
Columbia
(Minister of Transportation and Highways) (1996) B.C.C.A. at para.
23:

In reviewing a registrars decision, the Court will only interfere
where errors of principle have been shown  On contentious issues, the parties
may adduce evidence as to what is reasonable.  But in the absence of evidence,
the registrar is expected to draw on his or her experience in similar cases and
to exercise a large measure of common sense.

[4]

As I
understand the proceedings in front of the Registrar, counsel simply presented
their files to the Registrar and discussed with her how much time was directed
to the applications, the degree of complication, etc., and the Registrar then
came to the conclusion that she did.  Mr. Mott was present and had the
opportunity to say what he wanted at that time.

[5]

I
cannot say that the units assigned in this case are unreasonable.  The
Registrar heard what the parties had to say, applied her experience and her
commonsense to the issues before her and assigned a unit number.  I cannot say
that she erred in principle or that the decision is unreasonable.

[6]

I
would therefore dismiss this application.

[7]

Costs
follow the event unless otherwise ordered.

(discussion with counsel and Mr.
Mott)

[8]

RYAN,
J.A.
: The
order will say that the application is dismissed and that costs in the amount
of $500 are ordered for each respondent.



The Honourable Madam Justice Ryan


